Title: To Thomas Jefferson from Philip Williams, 17 June 1806
From: Williams, Philip
To: Jefferson, Thomas


                        
                            17. June 1806 City— Washington
                        
                        The inclosed papers will show how several years of the time of Philip Williams have been spent—Exclusive of
                            these documents, it will appear from the vouchers of the Collector for the Port & district of Wilmington N.C., filed in
                            the Treasury Department from February 1798 till March 1801, That P. Williams was during that period employ’d as an
                            Inspector of the customs for that District—It will also be remembered that the inhabitants of Amelia Island, where P.W.
                            had lived for two years preceding his arrest & confinement here, expressed their belief in due form, that he was “not guilty” of what he stands convicted of—
                        The papers inclosed will be expected to be returned again—
                    